HART, J., (after stating the facts). (1) It is earnestly insisted by counsel that the court erred in not directing a verdict for appellant. We think the question of whether or not the failure to heat the waiting room was the proximate cause of appellee’s injury was one of fact for the jury. Counsel for appellant insists that the verdict could only have been the result of conjecture or surmise on the part of the jury, but we do not agree with them in this contention. Appellee testified that she was perfectly well when she started on her journey and until after she was exposed to the cold for several hours in the waiting room at Dustin. She stated that she had not been exposed to cold at any other time during her journey, but on the other hand that she had been perfectly comfortably situated until she went into the colored waiting room at Dustin. According to her testimony she was exposed to the cold there from 1 o ’clock in the afternoon funjál:4 o’clock in the morning. She was compelled to sit.:mr$ cold room with the window np and the station agent, failed or refused to build a fire for her. She had a severe- chill followed by a fever when she left there for home. She suffered from a severe case of pneumonia, and, according to her own testimony- and that of her physician, her left ovary became affected by reason thereof. The evidence adduced in her behalf was flatly contradicted by that adduced in favor of appellant. This raised an issue of fact for the jury to determine. This court upheld the verdict of a jury under a similar state of facts in Kansas City Southern Raiway Co. v. Cobb, 118 Ark. 569, and St. L., I. M. & S. Ry. Co. v. Hook, 83 Ark. 584. (2) It is next insisted by counsel for appellant that the court erred in giving instruction No. 4 on the measure of damages. The instruction is as follows: “You are also instructed that if you find for the plaintiff you will award her such damages as will fairly compensate her for all pain and anguish, if any, both of body and mind, suffered by plaintiff on account of the injuries received and for the diminution, if any, of her physical health and vigor, and also such sums of money as the evidence shows, if any, she was compelled to expend for medicine and medical attention.” Various objections are raised to the instruction. In the first place, it is urged by counsel that it was the duty of appellee to have gone to some house in Dustin where there was a fire when the agent refused to build a fire in the waiting room. It may be said that this objection does not affect the measure of damages but rather bears on the question of the contributory negligence of appellee. Besides, there were no houses in the town of Dustin whiepe negroes were entertained and the nearest negro residence-was three and one-half miles in the country. Ap-ppjjee-was expecting the train to arrive at any time from 7j:-3,Qijn:the-afternoon until 4:10 o’clock the next morning. Iff.therefore was not practical for her to have gone in search of another place to -stay, even if she had been rea■sonably certain there was a place of entertainment open to her in the town. According to the testimony of appellee and her physician her exposure to the cold in the waiting room caused her to have pneumonia. She also testified that she contracted acute inflammation of the left ovary by being exposed to the cold in the waiting room; that she suffered severe pain and continued to suffer it at the time of the trial. From this the jury might have found that she would necessarily suffer pain for a period of time in the future. The instruction is in accord with the principles of law laid down in Arkansas Southwestern Railroad Co. v. Wingfield, 94 Ark. 75, and Scullin et al., Receivers, v. Vining, 127 Ark. 183, 191 S. W. 924. In St. Louis, Iron Mountain & Southern Railway Co. v. Hook, supra, the court held that in an action against a railroad company for injuries resulting from the company’s failure to heat its waiting room, causing the plaintiff to be ill for some weeks from a dangerous malady, it was not error to instruct the jury to compensate plaintiff “for the diminution, if any, of his physical health and vigor occasioned by the alleged wrong sued for. ’ ’ (3) Complaint is also made by appellant at some of the instructions given by the court at the request of ap-pellee and at the refusal of the court to give certain instructions asked by appellant. We do not deem it necessary to set out these instructions or to comment on them at length. In the case of St. L., I. M. & S. Ry. Co. v. Hook, supra, and K. C. So. Ry. Co. v. Cobb, supra, the court held that it was the duty of a railroad to keep its waiting rooms comfortable and to provide reasonable accommodations for passengers at their stations. The court further held that in the discharge of this duty the railroad company must exercise ordinary care .do keep its waiting rooms comfortably wav^'j.a^i'á^if’!^; fails to exercise such care and the ']?ass<ALgbjC injury as a direct result'of .such failure,' the railródd édm-pany will be liable in damages. The court-gafé instructions both at the request of appellant’ and appelléiTía%ttí-cord with the principles of law laid dowh'iidthbfeS Msis. The only issue of fact was whether or not the railroad company failed to heat its waiting room and whether this was the proximate canse of appellee’s injury. Ap-pellee on the one hand testified that there was no fire in the waiting room and that she suffered so much in consequence that she contracted pneumonia. On the other hand, appellant’s agents testified that there was a fire in the waiting room. This disputed question of fact, together with the accompanying question of whether or not this caused appellee’s illness, was fully and fairly submitted to the jury according to the principles of law above announced. We find no prejudicial error in the record and the judgment will be affirmed.